Exhibit 10.5

ELEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Eleventh Amendment to Employment Agreement is made and entered into as of
January 1, 2008 by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Brud Drachman (“Executive”).

Recitals

 

A)

On January 11, 2000 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

B)

Said Employment Agreement has been amended on ten prior occasions;

 

C)

Employer and Executive now desire to further amend the Employment Agreement, as
set forth hereinbelow:

Agreement

 

 

1.

Section 2.1 of the Agreement which, as amended, provides:

 

 

2.1

Salary. For Executive’s services hereunder, Employer shall pay as base salary to
Executive the amount of $188,000 during each year of the Employment Term. Said
salary shall be payable in equal installments in conformity with Employer’s
normal payroll period. Executive shall receive such salary increases, if any, as
Employer, in its sole discretion, shall determine.

is hereby amended, effective January 1, 2008, to provide as follows:

 

 

2.1

Salary. For Executive’s services hereunder, Employer shall pay as base salary to
Executive the amount of $193,700 during each year of the Employment Term. Said
salary shall be payable in equal installments in conformity with Employer’s
normal payroll period. Executive shall receive such salary increases, if any, as
Employer, in its sole discretion, shall determine.

 



--------------------------------------------------------------------------------

 

2.

All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE

   

EMPLOYER

 

PRICESMART, INC.

Brud Drachman

   

By:

         

Name:

 

Jose Luis Laparte

   

Its:

 

President